DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Request for Continued Examination (RCE) dated 7/18/2022.
Claims 1, 3-9, and 11-15 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system reliability by increase system storage efficiency and reliability by implementing techniques for writing data to non-volatile memory that decrease the amount of data written and enable more data to be stored to the non-volatile memory. 
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2011/0161559 ("Yurzola") in view of USPGPUB 2008/0288436 ("Priya") in view of USPGPUB 2009/0150599 ("Bennett") in view of USPGPUB 2017/0115900 ("Camp") and further in view of U.S. Patent No. 6,604,158 ("Fallon").  The combination of Yurzola, Priya, Bennett, Camp, and Fallon teaches a flash memory system that stores data using run-length encoding.
The combination of Yurzola, Priya, Bennett, Camp, and Fallon neither teaches nor suggests the combination of features of the inventions of the instant application.  Specifically, the claimed features of "…a first memory including a first memory region including a data region and a second memory region including a logical to physical mapping table indicating a mapping between a physical address of data stored in the data region of the first memory region and a logical address corresponding to the physical address, wherein the logical to physical mapping table includes a physical region storing the physical address and a logical region corresponding to the physical region…" and "…in response to determining that the first data is the pattern data, control the first memory to store the specified number of bit values of the first data in a first physical region included in the logical to physical mapping table of the second memory region of the first memory, wherein the first memory region of the first memory is a different memory region than the second memory region of the first memory…" in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the combination of Yurzola, Priya, Bennett, Camp, and Fallon.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135